DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 9,543,958).
Wang discloses a field programmable gate array (FPGA) apparatus comprising:
(1) regarding Claims 1, 12 and 20:
	a plurality of FPGA tiles (Tiles in Fig 1A and 1B; Col 1 lines 34-43); and
a control signal multiplexing (muxing) circuitry (control circuitry in Fig 1A and Figs 2A, 2B, 2C) shared between a group of FPGA tiles of the plurality of FPGA tiles.
	(2) regarding Claims 2 and 13:
wherein the control signal muxing is part of a separate control signal muxing tile configured to share the control signal muxing between the group of FPGA tiles (control circuitry in Fig 1A).
	(3) regarding Claims 3 and 14:
further comprising: a routing line (OUT, OUTB, Col 3 lines 38-54) extending from the control signal muxing to carry a control signal that is shared between the group of FPGA tiles.
	(4) regarding Claims 4 and 15:
wherein the control signal muxing comprises one or more multiplexors, wherein each of the one or more multiplexors to output a control signal shared between a group of the FPGA tiles (See Figs 2A, 2B, 2C).
	(5) regarding Claim 5:
wherein the control signal muxing comprises a multiplexor and a routing line extending from an output of the multiplexor to the group of FPGA tiles (See Figs 2A, 2B, 2C).
	(6) regarding Claims 6 and 16:
		wherein the group of FPGA tiles comprise logic block tiles (See Fig 1A).
	(7) regarding Claims 7 and 17:
		wherein the group of FPGA tiles are coupled in series (See Fig 1A).
	(8) regarding Claim 8:
wherein the control signal muxing is distributed among the group of FPGA tiles using a bidirectional cascaded configuration (OUT, OUTB, Col 3 lines 38-54).
	(9) regarding Claim 9:
wherein the control signal muxing is distributed among the group of FPGA tiles using a unidirectional cascaded configuration (OUT, OUTB, Col 3 lines 38-54).
	(10) regarding Claims 10 and 18:
wherein the group of the FPGA tiles comprise multiplexors that are connected to each other in a cascaded configuraion to share the control signal muxing (OUT, OUTB, Col 3 lines 38-54).
	Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11 and 19 require wherein the FPGA tiles comprise a first FPGA tile comprising a first multiplexor, a second FPGA tile comprising a second multiplexor that is a neighboring tile to the first FPGA tile, wherein at least one input of the first multiplexor is connected to a control signal line and an output of the first multiplexor is connected to an input of the second multiplexor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRYSTAL L HAMMOND whose telephone number is (571)270-1682. The examiner can normally be reached M-F 12pm-4pm Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL L HAMMOND/Primary Examiner, Art Unit 2844